                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


MICHAEL FLETCHER,
                                                                Civ. No. 16-1908 (KM)(MAH)
                          Plaintiff,

         V.                                             :       OPINION

SUSSEX COUNTY, et al.,

                          Defendants.


KEVIN MCNULTY, U.S.D.J.

I.       INTRODUCTION

         The plaintiff in this civil rights matter, Michael Fletcher, represented by counsel, avers

that various individuals associated with Keogh Dyer Correctional Facility (the “Facility” or

“Keogh Dwyer”) were deliberately indifferent to his serious medical needs, in violation of 42

U.S.C.   §    1983. (See DE I.) Now before the court is the motion for summary’ judgment brought

by defendants Sussex County, Sussex County Sheriffs Office, Warden Homer E. Wanamaker,

Sr.. and the Facility itself (collectively, the “Sussex Defendants”).’ (DE 30.) For the reasons

stated herein, motion will be granted.

II.      BACKGROUND

         On April 2,2014, at 3:24 p.m., Fletcher, who was then incarcerated at Keogh Dwyer, was

sent to Saint Clare’s Hospital in Dover, New Jersey, for emergency treatment of his “infected

and diseased sinuses which ultimately extended into [hisj left orbit.” (See Fletcher’s Mar. 17,




          The Sussex Defendants are so designated to distinguish them from the only other named
defendants, who are all anonymous “John Doe” persons or entities. Because the John Does have never
been named as defendants or served, the case will be dismissed as to them.
2018 Expert Report, DE 3 1-12 at 224;2 accordKeogh Dwyer’s Apr. 2,2014 Med. Progress

Notes, DE 31-5 at 185.) There is no dispute that Fletcher thereafter “required two [offsite]

surgeries to resolve the underlying infection.” (See Fletcher Opp. Br. 1, DE 32.) Fletcher’s

present   §   1983 action is rooted in his assertion that but for the “[Sussex] Defendants’ [improper]

delay in having Mr. Fletcher evaluated by a doctor.      .   .   ,   he would not have needed [a second

surgery] to resolve the infection.” (See Id.)

          a. Factual Background

          The documents and other record evidence establish the following facts beyond reasonable

dispute: On August 30, 2013, Fletcher, who was not then imprisoned,3 fell down a set of stairs

and fractured several bones in his face. (See Newton Med. Ctr. Aug. 30, 2013 Report. DE 31-5 at

179; Fletcher’s June 28, 2017 Dep. Tr. 16-17, DE 31-4.) On the same day, Fletcher went to

Newton Medical Center (not a prison or prison-related facility). There he was diagnosed with

“comminuted displaced fractures3 of his left orbital lateral and inferior wails” and “comminuted

displaced fractures of the left maxillary sinus lateral and anterior walls.” (See DE 31-5 at 179.)

          Approximately ten days later, on September 8,2013, while still suffering from his

injuries, Mr. Fletcher was arrested for a probation violation and taken to Keogh Dwyer. (Fletcher

Dep. Tr. 20-21. DE 31-4; accord Keogh Dwyer Sept. 8, 2013 Med. Progress Notes, DE 31-16 at

260.) Fletcher was detained at the Facility for roughly one and a half months and released in late


2      Unless otherwise specified, page citations within docket entries refer to the official docket
“PagelD:” number.

        Fletcher has been incarcerated at Keogh Dwyer on several separate occasions, including from
early-September 2013 through late November 2013, and from December31, 2013 through April 2, 2013.

        In a comminuted fracture, “the bone is broken into pieces.” In a displaced fracture, the “bone
fragments on each side of the break are not aligned.” See
www.mayoclinichealthsystem.ora/locations/mankato/services-and-treatments/onhopedic
surgery/fracture-care-and-trauma.


                                                     2
November2013. (Fletcher Dep. Tr. 21, DE 314.) The Facility’s contemporaneous medical

records show that Fletcher was examined by Keogh Dwyer medical staff upon his arrival there in

early September 2013, and that during that examination, Fletcher reported his pre-incarceration

August 30, 2013 injuries to medical staff. (See DE 31-16 at 260.) In response, the Facility’s

medical department obtained Fletcher’s August 30, 2013 medical records from Newtown

Medical Center. (See generally DE 31-16.) On September 10, 2013, the medical staff prescribed

an antibiotic. Augmentin,5 to Fletcher. (See Keogh Dwyer Sept. 10, 2013 Physician Orders, DE

31-16 at 247.) Medical personnel also advised Fletcher that he should “notify [the on-site nurse]

of any medical condition which develops while incarcerated.” (See Keogh Dwyer’s Sept. 9,2013

Med. Record, DE 3 1-16 at 244.)6 Despite this invitation, Fletcher never made any formal

requests for medical treatment at Keogh Dwyer         —   or otherwise required any emergent medical

care   —   when he was incarcerated there between early September 2013 and late November 2013.

(See Sussex DeE Statement of Facts (“SOF”)        ¶   14, DE 3 1-1; Fletcher Dep. Tr. 48, DE 3 1-4.)

           After his release in late November 2013, Fletcher remained free for only about a month.

On December 31, 2013, Fletcher was again arrested for violating probation and was again taken




 See Nurse Acker’s Oct. 16, 20(7 Dep. Ti. 44-45, DE 31-15 (testifying that Augmentin is an antibiotic
and confirming that it is used to treat infections).
6       There is abundant record evidence which demonstrates that Keogh Dwyer medical staff: (i) made
themselves readily available to all inmates, including Fletcher; (ii) were receptive and responsive to
inmates’ medical complaints; and (iii) exercised independent medical judgment in their evaluation and
treatment of inmates. (See. e.g., Sussex Def. SOF ¶987-94; Fletcher Resp. to SOF ¶3I 87-94, DE 32
(Fletcher conceding, among other things, that Keogh Dwyer’s nurses made rounds in the Facility three
times a day, that he could bring any kind of medical complaints to the nurses’ attention, and that ifa nurse
decided, in her medical judgment, that Fletcher needed to see a doctor, he would see a doctor); accord
Wilfred Puentes’ July 18, 2017 Dep. Tr., DE 3 1-10 (testifying about Keogh Dwyer’s medical policies,
procedures, and practices); Nurse Kajogo’s Oct. 16,2017 Dep. Tr., DE 31-14 (testifying about her work
as a nurse at the Facility); Officer Aumick’s July 18, 2017 Dep. Tr., DE 31-8 (testifying about Keogh
Dwyer’s medical policies, procedures, and practices).) Likewise, there is nothing in the record which
suggests that Fletcher was prohibited or discouraged from submitting medical grievances at any point
during his periods of confinement at the Facility.

                                                      3
to Keogh Dwyer.7 (See Keogh Dwyer Dec. 31, 2013 Inmate Med. Info. Form, DE 31-5 at 181.)

When Fletcher arrived at Keogh Dwyer on December 31, 2013, he advised the Facility’s medical

personnel that he was not sick or hurt. (See Id.)

       On January 9, 2014, Mr. Fletcher submitted a written sick call request to the Facility’s

medical staff in which he complained about “hav[ing} severe cold symptoms” and requested

“decongestant cold medicine.” (See DE 31-6 at 187.) At 8:35 p.m. on that same date, Maria

Kajogo, a nurse at the Facility, met with Fletcher. (Id.) Nurse Kajogo noted that Fletcher’s

temperature was then 97.9 degrees and that she advised Fletcher to treat his cold-like symptoms

with nasal spray, Tylenol, and by gargling salt. (Id.) The nurse also told Fletcher to inform

“medical staff of any worsening symptoms.” (Id.)

        On January 23, 2014, Fletcher submitted another sick call request in which he reported

having a “runny nose, sore throat, headache, sneezing, and also coughing.” (See DE 31-6 at 189.)

At 7:30 a,m. on that date, a member of the Facility’s medical staff met with Fletcher. (Id.) That

individual observed that Fletcher’s temperature was then 98.3 degrees, that his throat was

“slightly red,” that he was congested, and that there was a “moderate [amount of] nasal

drainage.” (Id.) That individual recommended Tylenol and nasal spray to treat Fletcher’s

symptoms. (Id)

        Fletcher’s January 9, 2014 and January 23, 2014 sick call requests are the only two

written requests for medical treatment that Fletcher submitted between December 31, 2013 and

March 28, 2014. Other evidence in the record likewise suggests that Fletcher appeared to be in

good health during this period. For example, on various dates between February 2, 2014 and


         The parties agree that Fletcher’s stint at Keogh Dwyer beginning on December 31st “was not as a
pretrial detainee [because Fletcher was thenj serving a 90-day sentence for violating probation.” (Sussex
Def. SOF ¶ 17; Fletcher Resp. to SOF ¶ 17.)


                                                    4
March 26, 2014, Fletcher was one of a handful of inmates who would leave the Facility to

“perform various [offsite] work details for nonprofit organizations and government entities” as

part of Keogh Dwyer’s “SWAP” program. (See Officer Aumick July 18. 2017 Dep. Tr. 6-10, DE

31-8; accordSWAPcalendarentries, DE 31-9.) On February 14, 2014, Fletcher—as part of his

SWAP duties   —   shoveled snow outside of Keogh Dwyer. (See Aumick Feb. 14, 2014 Letter, DE

3 1-13.) At approximately 7:40 a.m. on that date, another inmate inadvertently hit Fletcher in the

head with a shovel. Fletcher declined medical attention and instead “continued to shovel snow

and work diligently until approximately 2:00 p.m.” (See Id.)

       On March 28, 2014, Fletcher submitted a sick call request in which he complained of

having a “runny nose, sneezing, sore through, cough and headaches [for] the past 2 days.” (See

DE 31-7 at 191; accord Sussex DeE SOF      ¶ 22; Fletcher Resp. to SOF ¶   17.) Fletcher requested

only a decongestant to treat these symptoms. (See DE 31-7 at 191.) That request was reviewed

by medical personnel at the Facility at 7:50 a.m. on March 28th. (Id.) Medical personnel

formally responded within two hours, at 9:40 a.m. (Id.) At that time, Fletcher received nasal

spray and Motrin, was told to rest and increase his fluid intake, and was also prescribed

chlorpheniramine and acetaminophen. (See Id.; Keogh Dwyer Mar. 28, 2014 Physician Orders,

DE 31-17 at 266; Sussex Def. SOF      23; Fletcher Resp. to SOF   ¶ 23.)
        As of March 28, 2014, there is no record of a medical problem requiring more than

routine treatment. That changed, however, on April 1,2014. Fletcher testified that when he woke

up on that day, his “symptoms fully just went crazy”; at that time, his “[left] eye swelled shut and

[he] had a high fever of 103.” (Fletcher Dep. Tr. 32, 91. DE 314; accord Keogh Dwyer Apr. 1,

2014 Med. Progress Notes, DE 31-5 at 183.) At 8:00 a.m., a Keogh Dwyer nurse, Bonnie Queen,

met with Fletcher. (See Sussex Def. SOF ¶ffll 26-27; Fletcher Resp. to SOF ¶J 26-27: accord DE




                                                  5
31-5 at 183.) Nurse Queen’s contemporaneous notes confirm that when she saw Fletcher on the

morning of April 1,2014, the left side of his face was swollen and he had a temperature of 103.1

degrees. She also noted that Fletcher complained of “nasal congestion and facial swelling” and

reported that he had “had a cold for a few days.” (See Sussex Dcf. SOF   ¶ 26; Fletcher Resp. to
SOF   ¶ 26; accordDE 31-5   at 183; Nurse Acker Oct. 16, 2017 Dep. Tr. 44, DE 31-15.)

        Nurse Queen then contacted a Keogh Dwyer physician, Dr. Fielding, for orders. (See

Keogh Dwyer Apr. 1, 2014 Med. Progress Notes, DE 31-5 at 183.) Dr. Fielding responded to

Nurse Queen twelve minutes later, at 8:12 a.m., and formally prescribed Fletcher an antibiotic,

Augmentin, as well as Motrin. at 8:20 a.m. on April 1,2014. (See Id.; Keogh Dwyer’s Apr. 1,

2014 Physician Orders, DE 31-17 at 267.) Nurse Queen also then segregated Fletcher from the

rest of Keogh Dwyer’s inmates, Le., placed him in “med lock.” (See Sussex Def. SOF      ¶ 24;
Fletcher Resp. to SOF   ¶ 24; accord Fletcher Dep.   Tr. 32, DE 31-4 (“Med lock is where they

think it’s contagious because the nurse thought I had pink eye.”). Fletcher remained “in med lock

until he was seen by a doctor and taken to the hospital.” (See Sussex DeE SOF    ¶ 24, Fletcher
Resp. to SOF ¶ 24.)

        On the evening of April 1,2014, at 7:30 p.m., another Keogh Dwyer nurse, Bonnie

Acker, met with Fletcher. (See Keogh Dwyer Apr. 1, 2014 Med. Progress Notes, DE 31-5 at 183;

Nurse Acker Dep. Tr. 44. DE 31-15.) Nurse Acker’s corresponding medical notes indicate that

Fletcher’s temperature had then dropped to 100.9 degrees, but that the area around his left eye

remained swollen shut. (See DE 31-5 at 183.)

        On the following day, April 2, 2014, at 1:45 p.m., Fletcher was evaluated by Keogh

Dwyer medical personnel for the third time in just under thirty hours. He was then diagnosed by




                                                 6
a nurse practitioner as potentially having periorbital cellulitis and possible septicemia.8 (See

Sussex DeL SOF     ¶ 98;   Fletcher Resp. to SOF   ¶ 98;   Keogh Dwyer Apr. 2,2014 Med. Progress

Notes, DE 31-5 at 184.) At that time. it was determined that Fletcher would need to be sent “to

the [emergency roam] for further evaluation,” (See DE 31-5 at 184.) The Facility’s medical

records indicate that Fletcher left Keogh Dwyer at 3:24 p.m. on April 2,2014 for treatment at

Saint Clare’s Hospital in Dover, New Jersey. (See Id.) The Facility’s medical records also

demonstrate that in the following days, Keogh Dwyer medical staff continued to follow up with

Saint Clare’s hospital personnel about Fletcher’s case. (See Keogh Dwyer Apr. 3, 2014 and Apr.

4, 2014 Med. Progress Notes, DE 31-5 at 185.)

        In sum, the record makes clear that: (i) Fletcher’s medical condition did not present as

emergent or even serious until the morning of April 1,2014; (ii) Keogh Dwyer medical

personnel examined Fletcher on at least two separate occasions on April 1,2014, and at least

once on April 2,2014; and (iii) within thirty-six hours of meeting with Nurse Queen on the

morning of April 1, 2014, Fletcher was transported to the emergency room at Saint Clare’s

Hospital. (Accord Fletcher Dep. Tr. 31, DE 31-4 (“they put me in med lock for a day and a half

until I guess the doctor showed up and then she saw me and said, he needs to go to the hospital

right away.”). In light of these facts, it is unsurprising that Fletcher’s own medical expert, Dr.

Carl A. Mazzara, concluded that “the records show proper care, treatment and diagnosis of the

medical personnel at the Keogh-Dwyer facility. The staff quickly noted that [Fletcher] had a

serious problem and within 24 hours or so he was being transferred and treated at St. Claire’s

 Hospital.” (See DE 31-12 at 223.)




         It appears that Fletcher was eventually diagnosed as having “infected and diseased sinuses which
 ultimately extended into the left orbit.” (See Fletcher’s Expert Report. DE 31-12 at PagelD: 224.)


                                                      7
        b. Procedural History

       Fletcher initiated this action in the Superior Court of New Jersey on February’ 29, 2016.

(See Fletcher’s Compl., DE 1-2 at 8.) In addition to the Sussex Defendants, Fletcher’s complaint

also names several classes of Facility-related John Doe defendants, consisting of otherwise

unidentified correctional officers, nurses, doctors, administrators, and entities. In Counts I, II, III,

and IV, Fletcher asserts that the defendants failed to provide him with adequate medical attention

and treatment, in violation of his rights under the United States Constitution.9 (DE 1-2 at 11-13.)

In Counts VI and VIl,’° he asserts state law claims of medical malpractice. On April 6,2016, the

Sussex Defendants removed this action to federal court. (DE 1.)

        On June 27, 2017, Fletcher consented to the dismissal with prejudice of Counts VI and

VII, Le., his only non-1983 claims. (See Fletcher June 27, 2017 Letter and Proposed Consent

Order, DE 18.) On June 28, 2017, 1 formally dismissed both of those state law claims with

prejudice. (See June 28, 2017 Consent Order, DE 19.)

        On July 26, 2018, the Sussex Defendants filed their Rule 56 motion for summary

judgment.’ (DE 30, 31.) Defendants’ motion includes, among other things, a statement of facts

which are said to be undisputed. (DE 31-1.) As is proper, each such fact is cited to a specific

portion of the evidentiary record appended to the motion. See L. Civ. R. 56.1(a) (“On motions


        In each of these counts, Fletcher specifically claims that defendants violated his “right to
substantive due process protected under the Fourteenth Amendment to the United States Constitution.”
(DE 1-2 at 11-13.) As noted infra, because Fletcher’s detention at Keogh Dwyer beginning on December
31, 2013 was not as a pretrial detainee, but as a convicted prisoner, his right to medical care instead arises
under the Eighth Amendment. That said, this distinction is immaterial for purposes of resolving the
present summary judgment motion.
 ‘°
        There is no Count V. (See DE 1-2.)

        The Sussex Defendants’ summaryjudgment motion has been filed under seal. (See Jan. 8,2019
Order, DE 37.) On February 5,2019, the Sussex Defendants filed an unsealed, redacted version of that
motion. (See DE 38.)


                                                       8
for summary judgment. the movant shall furnish a statement which sets forth material facts as to

which there does not exist a genuine issue, in separately numbered paragraphs citing to the

affidavits and other documents submitted in support of the motion.”).

       Mr. Fletcher filed his opposition to the motion on August 21, 2018. (DE 32.) Fletcher’s

opposition consists of a brief, his response to the Sussex Defendants’ Rule 56.1 statement of

facts, and his own counterstatement of material facts. (See Id.) Fletcher has not submitted any

additional evidence for the court’s consideration; Le., he relies on the evidentiaiy materials

submitted by the Sussex Defendants. Although Fletcher at times generally denies the truth and

accuracy of some of the Sussex Defendants’ stated facts (see Id. at 272-75), he fails to cite to

specific portions of the record evidence in support of those denials. See L. Civ. R. 56.1. (“The

opponent of summary judgment shall furnish, with its opposition papers, a responsive statement

of material facts, addressing each paragraph of the movant’s statement, indicating agreement or

disagreement and, if not agreed, stating each material fact in dispute and citing to the affidavits

and other documents submitted in connection with the motion; any material fact not disputed

shall be deemed undisputed for purposes of the summary judgment motion.”). I have given the

matter due consideration and, as required, I have examined the record as a whole. Where I have

found no countervailinu evidence, however, properly supported factual statements have been

treated as undisputed.

        On August 28, 2018, the Sussex Defendants filed their reply (at DE 33), as well as their

response to Mr. Fletcher’s counterstatement of material facts (at DE 33-1).



III.    SUMMARY JUDGMENT STANDARD




                                                  9
       Summary judgment is appropriate where the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A fact is material if it “might affect the outcome of the suit under the governing

law” and a dispute about a material fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v, Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Disputes over irrelevant or unnecessary facts will not preclude the Court from

granting a motion for summary judgment. hi

        A party moving for summary judgment has the initial burden of showing the basis for its

motion and must demonstrate that there is an absence of a genuine issue of material fact. Celotex

Corp. v. C’atrett, 477 U.S. 317, 323 (1986). “A party asserting that a fact [is not] genuinely

disputed must support the assertion by.              .   .   citing to particular parts of materials in the record,

including depositions, documents    .   .   .   ,   affidavits or declarations, stipulations (including those

made for purposes of the motion only), admissions, interrogatory answers, or other materials.”

Fed. R. Civ. P. 56(c)(l)(A). After the moving party adequately supports its motion, the burden

shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits, or by the

depositions, answers to intenogatories, and admissions on file, designate specific facts showing

that there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (internal quotation marks

omitted). To withstand a properly supported motion for summary judgment, the nonmoving party

must identify specific facts and affirmative evidence that contradict the moving party. Anderson,

477 U.S. at 250. “[hf the non-movant’s evidence is merely ‘colorable’ or is ‘not significantly

probative,’ the court may grant summary judgment.” Messa v. Omaha Prop. & Cas. Ins. Co.,

 122 F. Supp. 2d 523, 528 (D.N.J. 2000) (quoting Anderson. 477 U.S. at 249-50)). “If reasonable




                                                                   10
minds could differ as to the import of the evidence,” however, summary judgment is not

appropriate. See Anderson, 477 U.S. at 250-51.

       “In considering a motion for summary judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence; instead, the nonmoving party’s

evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.” Marina v.

indies. Crating Co., 358 F. 3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255)). In

that respect, the Court’s role in deciding a motion for summary judgment is simply “to determine

whether there is a genuine issue for trial.” Anderson. 477 U.S. at 249. Ultimately, there is “no

genuine issue as to any material fact” if a party “fails to make a showing sufficient to establish

the existence of an element essential to that party’s case.” Celotex, 477 U.S. at 322.

IV.     ANALYSIS

        a. Section 1983 Inadequate Medical Care Claims

        As noted above, Fletcher asserts that various personnel at Keogh Dwyer         —   including the

Sussex Defendants    —   acted with deliberate indifference to his serious medical needs when he was

incarcerated at the Facility. This claim is actionable under federal law pursuant to 42 U.S.C.       §

1983. Section 1983 provides in relevant part:

        Every person’2 who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory.., subjects, or causes to be subjected, any citizen
        of the United States or other person within the jurisdiction thereof to the
        deprivation of any rights, privileges, or immunities secured by the Constitution
        and laws, shall be liable to the party injured in an action at law, suit in equity, or
        other proper proceeding for redress.

 2       I note that Keogh Dwyer itself is not itself a “person” subject to suit under Section 1983. See
Parrish i. Ocean Cnty. fail, No. (3-2020, 2013 \VL 5554687, at 2 (D.N.J. Sept. 20, 2013) (holding that
Ocean County Jail is not a person subject to suit under 42 U.S.C. § 1983) (citations omitted); accord Ross
v. Burlington Cty. Jail,No. 12-338. 2013 \VL 3514191, at *2(D,N,J. July 11, 2013)(citationsomifled);
Ruiz v. Stills, No. 09-4259, 2012 WL 762166, at *4 (D.N.J. Mar. 7,20)2) (citations omitted). Irrespective
of the merits, then, I would be constrained to grant summary judgment in favor of Keogh Dwyer
Correctional Facility.


                                                    11
42 U.S.C.   §   1983.

       To obtain relief under this statute, a plaintiff must establish: (i) that one of his rights

secured by the Constitution or laws of the United States was violated; and (ii) that this violation

was caused or committed by a person acting under color of state law. See West v. Atkins, 487

U.S. 42,48 (1988); Graham v. Connor, 490 U.S. 386, 393-94 (1989) (noting that Section 1983

does not provide substantive rights; rather, it provides a vehicle for vindicating violations of

other federal rights).

        In the seminal decision of Estelle v. Gamble, 429 U.S. 97(1976), the United States

Supreme Court established the essential principles governing a prisoner’s          §   1983 claim based on

inadequate medical care: (i) “the government [is obligated] to provide medical care for those

whom it is punishing by incarceration”; (ii) “deliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth

Amendment”; (iii) prison officials violate the Eighth Amendment when they act deliberately

indifferent to a prisoner’s serious medical needs by “intentionally denying or delaying access to

medical care or interfering with the treatment once prescribed”; and (iv) “deliberate indifference

to a prisoner’s serious illness or injury’ states a cause of action under   §   I 953”I3 Id. at 103-05.

        Medical needs that are sufficiently “serious” under this standard include “one[s}

diagnosed by a physician as requiring treatment or one[s] that [are] so obvious that a lay person




13
         Non-convicted pretrial detainees are afforded substantially the same protections under the Due
Process Clause of the Fourteenth Amendment. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005)
(“pretrial detainees’ [are protected] from ‘punishment’ under the Fourteenth Amendment, and convicted
inmates [are protected] from punishment that is ‘cruel and unusual’ under the Eighth Amendment.”). That
said, the parties agree that Fletcher’s stint at Keogh Dwyer beginning on December 31, 2013 “was not as
a pretrial detainee [because Fletcher was thenJ serving a 90-day sentence for violating probation.” (Sussex
Def. SOF ¶ 17; Fletcher Resp. to SOF ¶ 17.)


                                                    12
would easily recognize the necessity for a doctor’s attention.” Mattern v. City ofSea Isle, 657 F.

App’x 134, 139 (3d Cir. 2016) (quoting Ivionmouth Cty. C’orr. lust. Inmates v. Lanzaro, 834 F.2d

326, 347 (3d Cir. 1987)). A prison official acts with deliberate indifference to those needs if he

or she”knows that inmates face a substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.” Par/cell v. Danberg, 833 F.3d 313, 335 (3d Cir.

2016) (citation omitted).

       In accordance with the Estelle line of cases, Mr. Fletcher’s Section 1983 deliberate

indifference claim will survive summary judgment only if he “make[s] (1) a subjective showing

that ‘the defendants were deliberately indifferent to [his] medical needs’ and (2) an objective

showing that ‘those needs were serious.” Pearson v. Prison Health Sen., 850 F.3d 526, 534 (3d

Cir. 2017). In other words, the evidence, when viewed in the light most favorable to Fletcher,

“must demonstrate acts or omissions by prison officials that indicate deLiberate indifference to a

serious medical need.” Guiddy       i   Terhww, 90 F. App’x 592, 597 (3d Cir. 2004) (citing Natale v.

Camden Cty. Con Facility, 318 F.3d 575, 582 (3d Cir. 2003); see also Pearson. 850 F.3d at 536

(holding that, on a   §   1983 claim of deliberate indifference to medical needs, “the party moving

for summary judgment may satisfy Rule 56” by demonstrating that “the nonmoving party’s

evidence is insufficient to establish an essential element of [that] claim”) (citing Celotex, 477

U.S. at 331).

        There are several additional caveats, or limitations, on a    §   1983 claim of deliberate

indifference to medical needs. First, “prisoners do not have a constitutional right to limitless

medical care.” Brown v Beard. 445 F. App’x 453, 456 (3d Cir. 2011). Instead, “the state is

obligated to provide [prisoners with] basic health care.” Reynolds v. Wagner, 128 F.3d 166, 173




                                                      13
(3d Cir. 1997); see also Brown, 445 F. App’x at 455 (“The Eight Amendment mandates that

prisoners receive access to basic medical treatment.”) (citing Esrdlle, 429 U.S. at 104).

       Second, “[w]here a prisoner has received some amount of medical treatment, it is

difficult to establish deliberate indifference, because prison officials are afforded considerable

latitude in the diagnosis and treatment of prisoners.” Palakovic    i’.   Wetzel, 854 F.3d 209, 227-28

(3d Cir. 2017); accord United States cx reL Walker      Fayette Cly., 599 F.2d 573, 575 n.2 (3d

Cir. 1979) (“[wjhere a prisoner has received some medical attention and the dispute is over the

adequacy of treatment, federal courts are generally reluctant to second guess medical judgments

and to constitutionalize claims which sound in state tort law.”).

        Third, “when medical care is provided, [courts] presume that the treatment of a prisoner

is proper absent evidence that it violates professional standards of care.” Pearson, 850 F.3d at

535; accord Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“it is well

established that as long as a physician exercises professional judgment [the physician’s] behavior

will not violate a prisoner’s constitutional rights”); Lanzaro, 834 F.2d at 346 (“mere

disagreement as to the proper medical treatment” does not “support a claim of an eighth

amendment violation”); inmates ofAllegheny Cty Jail v Pierce, 612 F.2d 754, 762 (3d Cir.

1979) (“the propriety or adequacy of a particular course of treatment.        .   .   remains a question of

sound professional judgment.”).

        Fourth, “there are [nevertheless] circumstances in which some care is provided yet it is

insufficient to satisfy constitutional requirements.” Palakovic. 854 F.3d at 228. “[Pjrison

officials may not, with deliberate indifference to the serious medical needs of the inmate, opt for

an easier and less efficacious treatment of the inmate’s condition.” Ic! (citations and internal

quotations omitted). They cannot “deny reasonable requests for medical treatment               .   .   .   [when]




                                                  14
such denial exposes the inmate ‘to undue suffering or the threat of tangible residual injury.”ld.

(citing Lanzaro, 834 F.2d at 346 (quoting fl7esilake v Lucas, 537 F.2d 857, 860 (6th Cir. 1976)).

And, “knowledge of the need for medical care may not be accompanied by the intentional refusal

to provide that care.” Id. (citations and alterations in original omitted).

        b. Application

        Fletcher has demonstrated that as of April 1,2014, his medical needs were sufficiently

serious for purposes of obtaining relief under Section 1983. Again, serious medical needs under

Es/cite include “one[sJ   ...   diagnosed by a physician as requiring treatment or one[s] that [are] so

obvious that a lay person would easily recognize the necessity for a doctor’s attention.” Malleni,

657 F. App’x at 139 (quoting Lanzaro, 834 F.2d at 347). Fletcher was diagnosed with such a

condition and was transferred from Keogh Dwyer to the emergency room at St. Clare’s Hospital

on the following day, April 2, 2014. There, he remained hospitalized until at least April 10, 2014,

during which time two surgeries were performed on him to address “the infected and diseased

sinuses which ultimately extended into [his] left orbit.” (See Fletcher’s Expert Report, DE 31-

12.)

        I must also conclude, however, that the severity of Fletcher’s condition did not manifest

itself as “serious” for purposes of Estelie at any time before April 1,2014. His complaints

through March 2014 were routine; it was only on the morning of April 1, by Fletcher’s own

admission, that his “symptoms fully just went crazy.” (Fletcher Dep. Tr. 32, DE 3 1-4.) The

Sussex Defendants have properly drawn the only reasonable inference from the evidence: that

prior to April 1,2014, “[Fletcher’s] symptoms were not so obvious.         .   .   as he [at all times prior to

that date] described such as cold symptoms.” (Sussex Def. Summ. J. Br. 13, DE 31.) That record

undisputedly shows (i) that Fletcher did not file any formal medical grievances at the Facility




                                                     15
when he was incarcerated there for about one and half months in late 2013; (ii) that he filed two

sick call requests complaining of cold-like symptoms in the weeks after he returned to Keogh

Dwyer on December 31, 2013 (see DE 31-6); (iii) that Keogh Dwyer medical staff promptly

responded to Fletcher’s January 9, 2014 and January’ 23, 2014 sick call requests (see id); (iv)

that between January 23, 2014 and March 28, 2014, Fletcher did not file any formal medical

complaints at Keogh Dwyer; and (v) that Fletcher felt well enough to perform SWAP-related

work through March 26, 2014 (see Aumick Dep. Tr. 6-10, DE 31-8; SWAP calendar entries. DE

31-9.).

          In Fletcher’s last pre-April I sick call request, on March 28, 20)4, he complained only of

“a runny nose, sneezing, sore throat, and headaches for the past two days.” He requested only a

nasal decongestant. (DE 3 1-7.) Fletcher’s March 28, 2014 complaints were the same cold-like

ailments that Fletcher had complained of— and was treated by medical personnel at the Facility

for— in January 2014. Nor did the medical personnel at the Facility respond tardily to Fletcher’s

March 28, 2014 sick call request; they arrived within two hours, by 9:40 a.m.. (Id.; DE 3 1-17 at

266.) At that time, Fletcher received nasal spray and Motrin, was told to rest and increase his

Iluid intake, and was separately prescribed chlorpheniramine and acetaminophen. (See Id.) The

evidence before me is undisputed that it was only on April 1,2014 that Fletcher’s “[leftJ eye

swelled shut and [heJ had a high fever of 103.” (Fletcher Dep. Tr. 91. DE 31-4; accord Keogh

Dwyer Apr. 1, 2014 Med. Progress Notes, DE 31-5 at 183.)

          Affording Fletcher all favorable inferences, the record evidence demonstrates that

Fletcher’s complaints presented as relatively minor and susceptible to routine treatment until

April 1, 2014. Fletcher has therefore failed to demonstrate that his medical needs prior to April 1,

2014 were sufficiently “serious” for purposes of establishing entitlement to relief under   §   1983.




                                                   16
Hall v. Ho/smith, 340 F. App’x 944, 947, n.3 (4th Cir. 2009) (“the symptoms Hall complained

ofi, i.e., fever, body aches, sinus congestion, and sore throat,] do not amount to a serious medical

need”); Swill, v. Monte/lore Med. Ctr.-Health Servs Div., 22 F. Supp. 2d 275, 281 (S.D.N.Y.

1998) (Basical1y, plaintiff went to the clinic with cold-like symptoms for which he was given

cough syrup and eye solution. Hence, his immediate medical needs were not sufficiently serious

to invoke the protections of the Eighth Amendment.”); Schii’ar!z v. Jones, No. 99—3269, 2000

WL 1859012, at *3 (E.D. La. Dec. 18, 2000) (holding “flu-like symptoms” and head cold were

not serious medical needs).

        The next question is the appropriateness, or not, of the Sussex Defendants’ response

when, on April 1, 2014, they were first presented with a “serious” medical condition. The

evidence, I find, is unrebutted that the defendants responded correctly and aJbrtiori were not

deliberately indifferent to Mr. Fletcher’s medical needs.

        The Sussex Defendants accurately report that the evidence is one-sided that “[o]nce
                                                                                           and
IFletcher’s] symptoms ‘went crazy’ [on April 1,2014,] lie was quickly evaluated, diagnosed

transported to St. Clare’s.” (Sussex Def. Summ. J. Br. 13, DE 31.) It is undisputed that shortly

after Fletcher woke up on April 1, 2013, he met with Nurse Queen, who, at 8:00 a.m., noted the

severity of his condition, segregated him from the rest of the inmates at the Facility, and

immediately contacted a physician, Dr. Fielding, for further instructions, a process that took

mere niinutes. (DE 31-5.) Dr. Fielding responded to her by 8:12 a.m. By 8:20 a.m., Fletcher had

been prescribed several medications for treatment, including an antibiotic. (See Id.) That evening,

at 7:30 p.m., Nurse Acker met with Fletcher for the second time that day to reassess his

condition. (Id.) The following day, April 2, 2014, at 1:45 p.m., Fletcher was seen by a third

medical professional at the Facility. That professional concluded that he needed to be sent to an




                                                  17
offsite hospital for treatment. (Id.) Within approximately one and one half hours, at 3:24 p.m.,

Fletcher left Keogh Dwyer and was transported to the emergency room at St. Clare’s Hospital.

(See, e.g., Id.)

        The foregoing facts demonstrate that Fletcher received prompt and conscientious medical

attention at Keogh Dwyer on April 1,2014 and April 2,2014. Facility personneL were not

indifferent to his serious medical needs, but rather responded appropriately to them.

        The opinion of Mr. Fletcher’s own medical expert, Dr. Carl A. Mazzara, is in accord. Dr.

Mazzara concluded that “the records show proper care, treatment and diagnosis of the medical

personnel at the Keogh-Dwyer facility. The staff quickly noted that [Fletcher] had a serious

problem and within 24 hours or so he was being transferred and treated at St. Claire’s Hospital.”

(See DE 3 1-12 at 223.)

         Overall—Le., not just in relation to April 1—2, 2014—the Sussex Defendants are correct

that “[t]he undisputed records reveal[] that anytime [Fletcherj brought a medical concern to the

attention of the [Facility’s] medical staff, he was evaluated and treated.” (Sussex Def. Summ, J.

Br. 13. DE 31.) My conclusion that the Facility did not display deliberate indifference, but rather

responded appropriately, extends to the pre-April 1 complaints of cold-like symptoms and the

medical care that Fletcher received at Keogh Dwyer. I agree that, as to the entire period(s) of

Fletcher’s incarceration, “there is no evidence in the record[] that the defendants deliberately

ignored a serious medical condition, or intentionally delayed medical treatment for non-medical

reasons.” (Id.)

         These facts, as to which the evidence creates no genuine material issue, wholly

undermine Fletcher’s claims under Section 1983. See Wisniewski      i   Fronvner, 751 F. App’x 192,

196 (3d. Cir. Oct. 3.2018) (plaintiff failed to allege aprilnafacie Eighth Amendment violation




                                                 18
where “[plaintiff’s] allegations confirmed that he had been seen many times by medical

providers who exercised professional judgment with respect to his care[.]”) (quotations and

alterations in original omitted); Romero v. Ahsan, No. 13-7695 (FLW), 2018 WL 6696782, at

*18 (D.N.J. Dec. 20, 2018) (no constitutional violation where “the evidence before the Court

demonstrate[d] that [plaintiff] received extensive and generally prompt medical treatment”);

Battle v. McGann, No. 17-12041 (RBK), 2018 WL 5263279, at
                                                          *4 (D.N.J. Oct. 23, 2018) (“In

light of Plaintiff’s multiple treatments and evaluations, it is apparent that the complaint shows

only a [non-actionable] difference in opinion over the course of proper medical treatment rather

than a complete denial of medical care.”); Wynn   1’.   Munch, 367 F. Supp. 2d 832, 838

(M.D.N.C.), affd, 142 F. App’x 193 (4th Cir, 2005) (holding that one and one-half day delay

between prisoner’s first complaints of flu-like symptoms and his subsequent treatment and

diagnosis of pneumonia by a physician did not constitute deliberate indifference by prison

officials to that prisoner’s health and safety); Maynardv New Jersey, 719 F. Supp. 292, 295

(D.N.J. 1989) (“neither defendants’ alleged negligent failure to diagnose decedent’s AIDS

affliction, nor defendants’ allegedly inadequate decision to treat apparent cold symptoms with

Tylenol and throat lozenges, without more, can rise to the level of a violation of decedent’s   §
1983 rights.”).

        Mr. Fletcher’s primary argument in opposition to summary judgment is that he should

have been seen by a doctor or nurse practitioner within twenty-four hours of filing his third sick

call request on March 28, 2014. He derives that twenty-four-hour deadline from Sussex County

Sheriff’s Office Standard Operating Procedure 9.03(D) (“SOP 9.03(D)”). (See Fletcher Opp. Br.

9, DE 32 (“The most prevalent issue in this case is Defendants’ disregard for [SOP 9.03(D)].”).)

The portion of SOP 9.03(D) which Fletcher relies on reads as follows:




                                                  19
       Any inmate who has been in sick call more than twice for the same unresolved
       complaint, but has not yet seen a physician/nurse practitioner, will be placed on
       the schedule within twenty four (24) hours to see the MD/NP.

(See Id. at 7; see also SOP 9.03(D), DE 31-1 1.)

       Fletcher points out that he filed sick call requests on January 9,2014 and January 23,

2014, compLaining of cold-like symptoms. Thus, he says, his March 28, 2014 sick call request

represented his third sick call “for the same unresolved complaint” under SOP 9.03(D). (Id. at 6-

7.) Therefore, he claims, SOP 9.03(D) mandated that he should have seen a physician or

registered nurse within 24 hours, Le., by sometime on March 29, 2014. (Id. at 7.) Because that

did not occur, he argues that the Court cannot grant summary judgment in favor of the Sussex

Defendants on his   §   1983 deliberate indifference claim. (Id.)

       Fletcher’s argument is problematic on a number of levels.

       First, it is unclear whether the mandates of SOP 9.03(D) were even triggered by

Fletcher’s March 28, 2014 sick calL request. Fletcher, for example, has not presented any medical

evidence which substantiates that his January 9 and 23, 2014 sick call requests were related to

the same “unresolved complaint.” Fletcher’s own expert report is inconclusive on this point. (See

DE 31-12 at 224.)

        Second, although the record is inconclusive on whether the person who saw Fletcher on

March 28, 2014. was a registered nurse or physician, the record conclusively shows that Fletcher

was in fact treated by Keogh Dwyer medical personnel on that date. (See DE 31-7.)

        Third, Fletcher has not presented any evidence which suggests that he would have

immediately been sent to the hospital for emergency treatment if he had met with a physician or

registered nurse on March 29, 2014, (His symptoms, recall, had not become serious at that time.)




                                                    20
       Fourth, even selling aside the three foregoing objections, the requirements of SOP

9.03(D) do not set forth the standard for   §   1983 relief That standard would require a showing by

Mr. Fletcher that the Sussex Defendants were “deliberately indifferent to his medical needs.”

Pearson, 850 F.3d at 534. In other words, “the constitutional standard of deliberate indifference

is not defined with respect to whether or not prison procedures were completely satisfied.” Swan

by Carello v. Daniels, 923 F. Supp. 626, 636 (D. Del. 1995). I therefore fully agree that “[t]he

issue [before me on summary judgment is whether the Facility’s treatment of [Fletcherl

demonstrates the kind of deliberate disregard for his medical needs as violates the constitution,

not whether a standard operating procedure was violated.” (Sussex Def. Reply 4, DE 33.)

        That constitutional standard, as a matter of law, is not satisfied by this record. In light of

the undisputed facts detailed above, I cannot find that any member of Keogh Dwyer’s medical

staff acted with constitutionally-actionable deliberate indifference to any of Fletcher’s medical

needs, serious and otherwise; this fact remains true regardless of whether SOP 9.03(D) was

complied with. Swan by Carello, 923 F. Supp. at 636 (D. Del. 1995) C’prison officials who strive

to provide a level of protection higher than that mandated by the Constitution should not be

penalized simply because these goals are not met.”).

        No underlying constitutional violation occurred, then, with respect to the medical care

and treatment Fletcher received while at Keogh Dwyer. Certain consequences follow.

        First, summary judgment must be granted on Fletcher’s        §   1983 deliberate indifference

claims against defendants Homer E. Wanamaker, Sr., Sussex County, and the Sussex County

Sheriffs Office. Each of these defendants is sued in this action as a policy makers for Keogh

Dwyer. (See DE 1-2 at 11-12.) But unless there was a constitutional violation, a policy maker

cannot be liable for having contributed to one. See Grazier cx ret. White       i’.   City ofPhiladelphia,




                                                     21
328 F.3d 120, 124 (3d Cir. 2003) (holding that when there are no underlying constitutional

violations found, it precludes supervisory and policy-making liability). At any rate, Fletcher has

failed to point to any evidence in the record “showing that (1) [any] custom, practice or

procedure [of the Sussex Defendants] created an unreasonable risk of inadequate medical

treatment; (2) the defendants were aware that the unreasonable risk existed; (3) the defendants

were indifferent to that risk; and (4) the failure to provide adequate medical treatment resulted

from the failure to employ the identified practice or procedure.” Andreit’s v Camden        Cry., 95   F.

Supp. 2d 217, 228—29 (D.N.J. 2000) (setting forth evidentiary proofs that a        § 1983 plaintiff must
present to survve summary judgment with respect to claims that a pattern, practice or custom of

defendants amounted to deliberate indifference to the right to adequate medical care). Fletcher’s

failure to point to any record evidence to substantiate any of these prima fade elements likewise

supports entry’ of summary judgment in favor of defendants Wanamaker, Sussex County, and the

Sussex County Sheriff’s Office in their role as policy makers.

        Second, to the extent Fletcher has additionally asserted a claim against Wanamaker in his

role as supervisor of Keogh Dwyer’s medical personnel (see DE 1-2 at 13), summary judgment

is likewise appropriate. Wanamaker is not a medical professional and the record does not

disclose that he possesses any medical training. On these facts, if Wanamaker were to be liable

for deliberate indifference to medical needs in his supervisory role, it could only be because he

was aware of or somehow abetted the deliberate indifference of medical personnel at the Facility.

Spndll v Gulls. 372 F.3d 218, 236 (3d Cir. 2004) (“absent a reason to believe (or actual

knowledge) that prison doctors or their assistants are mistreating (or not treating) a prisoner, a

non-medical prison official   .   .   .   will not be chargeable with the Eighth Amendment scienter

requirement of deliberate indifference.”). Once again, there is no evidence that such deliberate




                                                         77
indifference occurred at all, so there can be no liability for abetting or enabling it. Defendant

Wanamaker, in his role as supervisor of medical personnel, did not violate Fletcher’s

constitutional rights. See McGinnis   i’.   Hammer, 751 F. App’x 287, 293 (3d Cir. 2018) (affirming

award of summary judgment against non-medical defendants because          § 1983 plaintiff “failed to
allege a constitutional violation, let alone one that the non-medical officials had a reason to be

aware of’); Serrano v. Folino, 339 F. App’x 254, 258 (3d Cir. 2009) (“Absent viable claims that

the medical defendants violated his constitutional rights, Serrano cannot state a claim against the

non-medical defendants for failing to cure the medical defendants’ conduct.”).

        Accordingly, I will enter summary judgment in favor of the Sussex Defendants on

Fletcher’s   § 1983 claim of deliberate indifference to medical needs.
V.      CONCLUSION

        For the foregoing reasons, the Sussex Defendants’ motion for summary judgment is

granted. An appropriate Order will be entered.


DATED: March 26, 2019                                                ! A(]7t
                                                                 KEVIN MCNULTY
                                                                 United States District Judge       ‘




                                                     23
